                      Case 5:18-cr-03409-KG Document 94-1 Filed 03/08/19 Page 1 of 3



                                DEPARTMENT OF HOMELAND SEGURITY
                                             HOMELAND SECURITY INVESTIGATIONS
                                                               REPORT OF INVESTIGATION
                                               oFFlclAL usE oNLY I LAW ENFORCEMENT SENSITIVE

0?2512019 19:15 EST                                                                                                                                                       Page 1 of 3


 CASE NUMBER                                                SYNOPSIS
 LS1 5BR1BLSOO21
                                                            On               Hemeland Security favestigrations (i{SI) Las
                                                                  July 25, 20lBi
 CASE OPENED                                                Cruces, New Mexico (NM) received information from HSI
 7t2612018                                                  AlbuQuerque about  the location of a possible i1legal alien
                                                            stash house in Roswell, NM. HSf Las Cruces initiated an
 CURRENT CASE TITLE                                         lnvestigation into the possible stash house based on the
 Roswell Alien Stash House                                  information r'eceived from llSI Albuquergue.

 REPORTTITL.E                                               fhis report of j.nvestigation serves to document continued
 Continued Threats Against Material                         threats against victim's rel-ativ.es.
Witness Family Members




REPORTED BY
Juan Lujan
SPECIAL AGENT




APPROVED BY
AraceliGonzalez
SUPERVISORY SPECIAL AGENT

                                                                                                                                                 $
                                                                                                                                                 E
                                                                                                                                                 g
                                                                                                                                                                L
                                                                                                                                                            EXIHEr1r



                                                                                                                                                 E


          Current Case Title                                                 ROI Number                                                   Date Approved

      Roswell Alien Stash House                                       LS1sBR18LSo02 L-015                                                     1212612018
                .                            oFFlclAL USE ONLY I LAW ENFORCEMENT SENSITIVE
                                                                                                           of Homeland Security. Any further requestfor disclosuie of
            This document is loaned to you for officiai use only and remains the property ofthe Department
                          thlsdocumentorinformaHoncontainedhereinshoutdberererredtoHsr            Headquarte6tose"*'USt",?lF?atfitiiEtb-PedfO,
                                                                                                                                                                        et al.    356
                        Case 5:18-cr-03409-KG Document 94-1 Filed 03/08/19 Page 2 of 3


                                 DEPARTMENT OF HOMELAND SEGURITY
                                               HOM ELAND SECURITY INVESTIGATIONS
                                                                HEPORT OF INVESTIGATION
                                                oFFlclAL usE oNLY I LAW ENFORCEMENT SENSITIVE

OA2ilN1919:15                                                                                                                                                              Page 2 of 3
                 -EST



 DEIAILS OF INYESTIGATION

On,Ju.ly 26, ?A18t HSI Las Cruces located an alien Etash house in Roswell, I\iew'Mexico. I{SI
Special Agients (SAs) located thirteen (13) iI1ega1 aliens- inside the residencei to include nine
(9) Guatemalan nationals and four (4) Mexj-can nationals. IISI SAs additional-l-y arrdsted three
human smuqrglers who are Guatemalan natifonals.

Ori December24, 2418, one of the materj-al witnesses in this case, conlacted llSI Special- Agent
                                  the brothdr-in-law.of another materiil witness involved in
 (SA) duan Lujan and inforlned t.hat
this case, cohtinued to receive threats against him and his famity in Mexico from the smuggling
organization.

SA Lujan proceeded               to call the brother-in-lawr Elvis Escalante-Velazguez (Escalante),                                                              and
inqulred" aboul the threats.

Mr. Escalante stated that he first received a text message on Friday, December 27, 2018, stating
  hat he needed to pay the money that he owed. Mr. Escalante stated that at f:irst, he. simply
  gnored the message. Mr. Escalante stated that he then receiried a call fr6m telephone humber
 436-L27-1231. Mr. Escalante stated that the catler was male subject that told him he had until
Sunday, (Agent note. the daEe would be December 30, 2018), to. pay the money that. he owed. Mr.
Escalante stated that he believed it could just. be an unkno+m callEr trying to scare him pnd.
defraud him of .mon€y and t-hat he told the caller ttiat he didn't or^re anyone any noney. Mr.
EscaLante stated that the caller then told him that if he remembered the name "Everaldo", and
that he needed to pay the money that he owed. Mr. Esqaiante stated that he.knew Lhe name
"Ever4ldo" belonged to the. smuggler that had smuggled his brother-in-law. Mr. EscalanEe stated
that the calL terminated at 'uhat time.
$r. Escalante sLated that he then starLed receiving text messages from the caller at telephone
number 436-L27-7231 that stated the follqlging in Spanish, which have been translated bo English
by SA tujan a.nd are not verbatim;
   I hope that you deposj-t the                        money       by Sunday if not f'11-                    make     sure to make you suffer

- I am gi.ving you a week, if not _I'm going to ki11 your family, and more so a person that                                                                               you
love a Iot, meaning T,upita Gonzalez. Does that name sound famil-iar to you?
- 1 am only asking'to pay me may money. I hope that you recognize the nickname !'E1
Viejon". He is my boss and yau will get what you deserve i-f you .don't pay me the mone11.
   tr   a.m someo.ne      that you ciwe a lot of money'lo, do you                                    remember         the nickname             "Puma"?


          current Case Title               '
                                                                              ROI Numbsr                                                  Date Approved
     Roswell Alien Stash House                                        L515BRL8LS0021-0L5                                                       t2t26naLB
                                               oFFtclAL usE oNLY I LAW ENFORCEMENT SENSITIVE
            This dbcumeht is.lgFlted to you for offic)al use only and remalns the property of the DepaGmdnt ofHomeland securjty. Any fu*tlef reguest for dlsclosur€ of
                          thisdocume,itorlniormationcontainedhereinshouldbeieferredtoHstHeadqtarteiqloqdlher-,Us.V."tPfd?iBi$SO_pedfO,
                                                                                                                                                                         et al.    357
                          Case 5:18-cr-03409-KG Document 94-1 Filed 03/08/19 Page 3 of 3



                                    DEPARTMENT OF HOMELAND SECURITY
                                                  HOM ELAND SECURITY INVESTIGATIONS
                                                                    REPOHT OF INVESTIqANON
                                                   oFFlclAL usE oNLY I LAW ENFORCEMENT SENS|TIVE

0U251201919:15 EST                                                                                                                                                                 Page 3   of3
 -    I    am    a heawyweight and very poqerful.
 End      of   messagtes.

 Mr. Escalante stated that he beiieves that this iodividual is connected to 'iEvera1do", aka
 Maxino eONzaf,ez-gebastian, because. the individuaL asked him specifically if he remember.s
 "Everaldo" and. also knew the names of family members. Mr. Escalante staled lhat he saved the
 text messagies on his cellul-ar telephone.
Mr, Escalante stated that he didnrt owe anyone money. Mr. Eeaalante stated th4t he was truly
worried about the safety of his family.

SA tujan told Mr. Es.calante to inform his famlJ-y of the threats and to be cautious about
traveling .alone and to contacL the authorilies at theit location and report Lhe incident.                                                                                        Mr.
Esca.lante.stated Lhat he would advise his family

Agent note, the cellular telephorie number, 436-L27-7231, eomes back to the Mexj,can state of
Michoacdn. The exact owoer of the.cellular number is unknown.
Agent note/ the moniker .Puma" is in line with code names utilized by Maximo GONZATEZ-Sehastian
in smuggling ledgers that were located at the alien stash house j-n Roswell, New Mexico.
No.   other information obtained at this time.
rnvestigation conEinues.
                  i nrres




               Current Case Title                                                 ROI Numher                                                      Date Approved
       Roswell Alien Stash House                                           LSr.sBR18LS002L-015                                                         L2n6note
                         .                       OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE
                Thls document is loaned to you for.of0ci3l usd only and remains the property ofthe   Depafirirot   of Homeland Securily. Any further request for disclbsure of
                              thlsdocumentoriniormationcontalnedherelnshqrldberefeftedtoHsl             HeadquarterstosetherwitJSoVofFfdt{Ul$bO_pedfO,
                                                                                                                                                                                 et al.      358
